
	
		I
		111th CONGRESS
		2d Session
		H. R. 5983
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Towns (for
			 himself and Mr. Bilbray) introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To revise the Javits-Wagner-O’Day Act.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Javits-Wagner-O’Day Act of
			 2010.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Committee for Purchase From People Who Are Blind or
				People With Other Significant Disabilities.
					Sec. 3. Procurement requirements for the Federal Government;
				nonapplication to prison made products.
					Sec. 4. Duties of the Committee.
					Sec. 5. Qualified nonprofit agency.
					Sec. 6. Audit.
					Sec. 7. Establishment of Inspector General for Committee for
				Purchase From People Who Are Blind or People With Other Significant
				Disabilities.
					Sec. 8. Panel on the Committee and Federal
				procurement.
					Sec. 9. Definitions.
					Sec. 10. Sense of Congress.
					Sec. 11. Committee for Purchase Fund.
					Sec. 12. Conforming repeal.
				
			2.Committee for
			 Purchase From People Who Are Blind or People With Other Significant
			 Disabilities
			(a)EstablishmentThere
			 is established an independent Federal entity to be known as the Committee for
			 Purchase From People Who Are Blind or People With Other Significant
			 Disabilities (in this Act referred to as the Committee).
			(b)Membership
				(1)Number of
			 membersThe Committee shall be composed of 17 members appointed
			 by the President as follows:
					(A)One general or flag officer or Senior
			 Executive Service or equivalent employee from each of the following:
						(i)The Department of
			 Agriculture.
						(ii)The
			 Department of Commerce.
						(iii)The Department
			 of Defense.
						(iv)The
			 Department of Education.
						(v)The
			 Department of Homeland Security.
						(vi)The
			 Department of Justice.
						(vii)The Department
			 of Labor.
						(viii)The Department
			 of the Air Force.
						(ix)The
			 Department of the Army.
						(x)The
			 Department of the Interior.
						(xi)The
			 Department of the Navy.
						(xii)The Department
			 of Veterans Affairs.
						(xiii)The General
			 Services Administration.
						(B)One member who is
			 not an officer or employee of the Federal Government and who is conversant with
			 the problems incident to the employment of people who are blind.
					(C)One member who is not an officer or
			 employee of the Federal Government and who is conversant with the problems
			 incident to the employment of people with other significant
			 disabilities.
					(D)One member who is not an officer or
			 employee of the Federal Government and who represents people who are blind and
			 employed in a qualified nonprofit agency for people who are blind.
					(E)One member who is not an officer or
			 employee of the Federal Government and who represents people with other
			 significant disabilities (other than people who are blind) who are employed in
			 a qualified nonprofit agency for people with other significant
			 disabilities.
					(2)Nomination of
			 general or flag officer or Senior Executive Service
					(A)In
			 generalThe head of each department or agency listed in paragraph
			 (1)(A) shall nominate, in consultation with the Committee, one general or flag
			 officer or Senior Executive Service or equivalent employee in the department or
			 agency for appointment under such paragraph.
					(B)Existing
			 membersThose officers or employees serving as members of the
			 Committee on the effective date of this Act who are not general or flag
			 officers or Senior Executive Service or equivalent employees may continue
			 serving until the head of the department or agency nominates a new officer or
			 employee and the nominated officer or employee is appointed by the President as
			 a member on the Committee.
					(c)Terms
				(1)In
			 generalExcept as provided in
			 paragraph (2), each member shall be appointed for a term of 5 years and may be
			 reappointed to the Committee.
				(2)Vacancies
					(A)In
			 generalAny member appointed
			 under subparagraphs (B), (C), (D), and (E) of subsection (b)(1) to fill a
			 vacancy occurring before the expiration of the term for which the member’s
			 predecessor was appointed shall be appointed only for the remainder of that
			 term.
					(B)Extension of
			 termA member may serve after the expiration of that member’s
			 term until a successor has taken office.
					(C)Appointment of
			 member for vacancyA vacancy in the Committee shall be filled in
			 the manner in which the appointment was made pursuant to subsection (b).
					(d)Basic
			 pay
				(1)Rate of
			 payExcept as provided in paragraph (2), members of the Committee
			 shall each be entitled to receive the daily equivalent of the annual rate of
			 basic pay under section 5376 of title 5, United States Code, for each day
			 (including travel time) during which they are engaged in the actual performance
			 of duties vested in the Committee.
				(2)Prohibition of
			 compensation of Federal employeesMembers of the Committee who are officers
			 or employees of the Federal Government may not receive additional pay,
			 allowances, or benefits by reason of their service on the Committee.
				(e)Travel
			 expensesEach member shall receive travel expenses, including per
			 diem in lieu of subsistence, in accordance with applicable provisions under
			 subchapter I of chapter 57 of title 5, United States Code.
			(f)Status of
			 members
				(1)Tort
			 claimFor the purpose of chapter 171 of title 28, United States
			 Code, each member of the Committee shall be considered to be a Federal
			 employee.
				(2)Federal status
			 of membersEach member of the Committee shall be considered to be
			 a Federal employee for purposes of the provisions of law relating to ethics,
			 conflicts of interest, corruption, and any other criminal or civil statute or
			 regulation governing the conduct of Federal employees.
				(g)Chairman
				(1)ElectionThe members of the Committee shall elect
			 one of the members to be Chairman of the Committee.
				(2)VacancyThe
			 Chairman may serve after the expiration of the term until a successor has taken
			 office.
				(h)Executive
			 Director, General Counsel, and Staff of Committee; experts and
			 consultants
				(1)Executive
			 Director and General Counsel
					(A)In
			 generalSubject to rules prescribed by the Committee, the
			 Chairman may appoint and fix the pay of an Executive Director and General
			 Counsel to assist the Committee, at the direction of the Committee, in carrying
			 out the Committee’s duties and powers under this Act.
					(B)Executive
			 Director payThe Executive
			 Director shall be paid at a rate not to exceed the rate of basic pay for level
			 II of the Executive Schedule under section 5313 of title 5, United States
			 Code.
					(C)General Counsel
			 payThe General Counsel shall
			 be paid at a rate not to exceed the rate of basic pay for level III of the
			 Executive Schedule under section 5314 of title 5, United States Code.
					(2)Staff
					(A)AppointmentSubject
			 to rules prescribed by the Committee and with the consent of the Chairman, the
			 Executive Director may appoint and fix the pay of additional personnel as the
			 Executive Director considers necessary.
					(B)Applicability of
			 certain civil service lawsPersonnel appointed under subparagraph
			 (A) shall be appointed subject to the provisions of title 5, United States
			 Code, governing appointments in the competitive service, and shall be paid in
			 accordance with the provisions of chapter 51 and subchapter III of chapter 53
			 of that title relating to classification and General Schedule pay rates.
					(3)Critical
			 positions
					(A)Critical pay
			 authorityNotwithstanding
			 paragraph (2)(B) and subject to section 5377 of title 5, United States Code,
			 any rules prescribed by the Committee, and subparagraph (B), the Executive
			 Director may appoint and fix the pay of such individuals that the Executive
			 Director considers necessary for positions designated as critical
			 administrative, technical, and professional.
					(B)LimitationThe
			 number of critical positions designated under subparagraph (A) may not exceed
			 15 percent of the full-time equivalent positions authorized for the Committee
			 staff.
					(4)Experts and
			 consultantsWith the approval of the Chairman, the Executive
			 Director may procure temporary and intermittent services under section 3109(b)
			 of title 5, United States Code.
				(i)Staff of Federal
			 agenciesUpon request of the Committee, the head of any Federal
			 department or agency may detail, on a reimbursable or nonreimbursable basis,
			 any of the personnel of that department or agency to the Committee to assist it
			 in carrying out its duties and powers under this Act.
			(j)Powers of the
			 Committee
				(1)Obtaining
			 official dataThe Committee
			 may secure directly from any department or agency of the United States,
			 designated central nonprofit agency, or qualified nonprofit agency, information
			 necessary to enable it to carry out this Act. Upon request of the Chairman of
			 the Committee, the head of that department or agency shall furnish that
			 information to the Committee.
				(2)Administrative
			 support servicesUpon the request of the Committee, the
			 Administrator of General Services shall provide to the Committee, on a
			 reimbursable basis, the administrative support services necessary for the
			 Committee to carry out the duties and responsibilities of the Committee under
			 this Act.
				3.Procurement
			 requirements for the Federal Government; nonapplication to prison made
			 products
			(a)RequirementExcept as provided in subsection (b), if
			 any entity of the Federal Government intends to procure any product or service,
			 or any product or service that is essentially the same as a product or service
			 on the procurement list, that entity shall, in accordance with regulations of
			 the Committee, procure such product or service, at the price established by the
			 Committee, from a qualified nonprofit agency for people who are blind or such
			 an agency for people with other significant disabilities designated by the
			 Committee if the product or service is available within the period required by
			 that entity.
			(b)ExceptionThis
			 section shall not apply with respect to the procurement of any product that is
			 available for procurement from an industry established under chapter 307 of
			 title 18, United States Code, and which, under section 4124 of such title, is
			 required to be procured from such industry.
			4.Duties of the
			 Committee
			(a)OversightThe Committee shall oversee and carry out a
			 program under this Act to administer and implement the procurement list and
			 other provisions of this Act.
			(b)Procurement
			 list
				(1)In
			 generalThe Committee shall establish and publish in the Federal
			 Register a list (in this Act referred to as the procurement
			 list) that includes—
					(A)the products
			 produced by—
						(i)any
			 qualified nonprofit agency for people who are blind; or
						(ii)any
			 qualified nonprofit agency for people with other significant disabilities;
			 and
						(B)the services
			 provided by any such agency;
					that the
			 Committee determines are suitable for procurement by the Federal Government
			 pursuant to this Act.(2)Adding and
			 removing products and services from the procurement listExcept
			 as provided under paragraph (3), the Committee may, by rule made in accordance
			 with the requirements of subsections (b), (c), (d), and (e) of section 553 of
			 title 5, United States Code, add to and remove from the procurement list
			 products so produced and services so provided.
				(3)Adding products
			 and services to the procurement list for compelling need
					(A)In
			 generalNotwithstanding
			 subsections (b), (c), (d), and (e) of section 553 of title 5, United States
			 Code, and subject to subparagraphs (B) and (C), the Committee may establish a
			 process to immediately add products or services to the procurement list for a
			 period not to exceed five years if the Committee determines that there is a
			 compelling need to add such products or services.
					(B)ProcessThe Committee shall ensure that any process
			 under subparagraph (A) provides, before adding a product or service to the
			 list, an opportunity for a full and fair consideration of input of the
			 responsible contracting activity that includes the following:
						(i)The capability of
			 the proposed nonprofit agency to provide the product or service.
						(ii)The extent to
			 which the proposed price adequately reflects a fair market price.
						(iii)The suitability of the product or service
			 to the contracting activity.
						(C)RequirementsAny
			 product or service that is immediately added to the procurement list pursuant
			 to this paragraph—
						(i)shall be for a
			 contract that is valued at less than the simplified acquisition threshold
			 annually; and
						(ii)shall meet the
			 requirements of
			 paragraph (2) not later than two years
			 after the date on which such product or service is added to the procurement
			 list.
						(4)DesignationIn
			 administering the procurement list, the Committee shall designate which
			 qualified nonprofit agency may provide the products or services to the Federal
			 Government and may transfer the responsibility to provide such products or
			 services from any nonprofit agency to another nonprofit agency if necessary, as
			 provided by regulations.
				(5)Information
			 campaignThe Committee—
					(A)shall inform Federal agencies about the
			 procurement list and the procurement requirements under section 3 of this
			 Act;
					(B)shall encourage
			 and assist Federal agencies to identify additional products and services that
			 would be suitable to add to the procurement list; and
					(C)shall encourage the private sector to work
			 with qualified nonprofit agencies to increase employment opportunities for
			 people who are blind or people with other significant disabilities.
					(c)Fair market
			 price; price revisionThe Committee shall—
				(1)determine the fair
			 market price of products and services that are on the procurement list and that
			 are offered for sale to the Federal Government by any qualified nonprofit
			 agency; and
				(2)revise, in accordance with changing market
			 conditions, its price determinations with respect to such products and
			 services.
				(d)Central
			 nonprofit agency
				(1)Designation of
			 central nonprofit agencyTo
			 perform the duties and responsibilities under paragraph (2) and any other
			 duties and responsibilities the Committee determines are necessary to carry out
			 the purposes of this Act in accordance with regulations, the Committee shall
			 designate—
					(A)a central nonprofit agency or agencies for
			 people who are blind that is an organization described in section 501(c)(3) of
			 the Internal Revenue Code of 1986 and exempt from taxation under section 501(a)
			 of such Code; and
					(B)a central nonprofit agency or agencies for
			 people with other significant disabilities that is an organization described in
			 section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation
			 under section 501(a) of such Code.
					(2)Central
			 nonprofit agency dutiesThe
			 Committee may assign to the designated central nonprofit agencies the following
			 duties and responsibilities:
					(A)Evaluate the qualifications and
			 capabilities of the nonprofit agencies of such central nonprofit agency and
			 provide the Committee with relevant data regarding such nonprofit
			 agencies.
					(B)Represent the nonprofit agencies of such
			 central nonprofit agency in matters before the Committee.
					(C)Obtain from
			 Federal contracting activities such procurement information as the Committee
			 determines is appropriate.
					(D)Recommend to the
			 Committee suitable products or services to add to the procurement list.
					(E)Recommend to the
			 Committee—
						(i)the
			 initial fair market price for the products and services proposed to be added to
			 the procurement list; and
						(ii)price changes as market conditions
			 change.
						(F)Allocate, in accordance with the policy
			 guidelines of the Committee, orders for products and services on the
			 procurement list to the qualified nonprofit agencies of the central nonprofit
			 agency.
					(G)When authorized by the Committee, enter
			 into contracts with Federal agencies to provide products or services on the
			 procurement list.
					(H)Submit preliminary documentation and
			 information to support the qualification under section 5 of the nonprofit
			 agencies of such central nonprofit agency.
					(I)Obtain and review annual qualification
			 information from the nonprofit agencies of the central nonprofit agency.
					(J)Assist the nonprofit agencies of the
			 central nonprofit agency to meet statutory, regulatory, and contractual
			 requirements.
					(K)Assist the nonprofit agencies of the
			 central nonprofit agency to facilitate efforts to assist employees who are
			 interested to enter or retain other full-time or, if appropriate, part-time
			 competitive employment in the integrated labor market or satisfy the vocational
			 outcome of self-employment.
					(L)Perform other noninherently governmental
			 functions, at the request of the Committee or a qualified nonprofit agency of
			 the central nonprofit agency.
					(3)Right of
			 appealThe Committee shall
			 require each designated central nonprofit agency to implement
			 procedures—
					(A)that provide for a
			 review of the decisions made by the central nonprofit agency that adversely
			 impact the qualified nonprofit agency (or agency seeking qualified status);
			 and
					(B)that include a provision for a qualified
			 nonprofit agency (or agency seeking qualified status) to appeal such adverse
			 decision to the Committee.
					(e)Regulations
				(1)In
			 generalThe Committee shall
			 prescribe regulations necessary to carry out the purposes of this Act,
			 including additions, deletions, transfers, and pricing of items on the
			 procurement list and qualifications and fees of central nonprofit
			 agencies.
				(2)PriorityThe Committee shall prescribe regulations
			 providing that, in the purchase by the Federal Government of products produced
			 and offered for sale by qualified nonprofit agencies for people who are blind
			 or people with other significant disabilities, priority shall be accorded to
			 products produced and offered for sale by qualified nonprofit agencies for
			 people who are blind.
				(3)Definition for
			 compelling needThe Committee shall prescribe regulations that
			 define compelling need for purposes of section 4(b)(3).
				(4)Central
			 nonprofit agency feeThe
			 Committee shall prescribe regulations establishing an annual maximum ceiling
			 for a fee paid by nonprofit agencies to the central nonprofit agency.
				(5)NoncomplianceThe Committee shall prescribe regulations
			 to address alleged violations of this Act and regulations prescribed pursuant
			 to this Act by central nonprofit agencies and qualified nonprofit agencies,
			 including progressive sanctions and an opportunity for such agencies to address
			 and submit statements about such alleged violations to the Committee.
				(f)Demonstration
			 projectThe Committee may
			 conduct pilot or demonstration projects (on its own or in cooperation with
			 other public, nonprofit agencies, or private agencies) on the following:
				(1)Methods to
			 increase use by the Federal Government of products produced and services
			 delivered by qualified nonprofit agencies throughout the Federal Government,
			 including methods to remove or mitigate any barriers or impediments to such
			 usage.
				(2)Development and
			 adaptation of production methods that would enable a greater use of people who
			 are blind and people with other significant disabilities.
				(g)Annual Report
			 and Data Collection
				(1)Annual
			 reportThe Committee shall, not later than April 1 of each year,
			 evaluate and submit to the President and to Congress a report that includes the
			 following:
					(A)The names of the
			 Committee members serving in the preceding fiscal year.
					(B)The dates of
			 Committee meetings in such fiscal year.
					(C)A description of
			 the activities of the Committee under this Act in such fiscal year.
					(D)Data regarding
			 compliance of Federal agencies with the requirements of this Act.
					(E)An analysis of the direct and indirect
			 effects of this Act on the small business community.
					(F)An analysis of
			 Federal agency level of performance with the requirements of section 3 of this
			 Act, including number and dollar value of contracts awarded pursuant to this
			 Act.
					(2)Data
			 collectionAt the request of the Committee, Federal agencies
			 shall provide data to the Committee regarding compliance with the requirements
			 of this Act.
				(3)Central
			 nonprofit agencies and qualified nonprofit agency collection of
			 dataCentral nonprofit agencies and qualified nonprofit agencies
			 shall keep records prescribed by the Committee and shall participate in data
			 collection, including data required for preparation of the required
			 reports.
				5.Qualified
			 nonprofit agency
			(a)Qualified
			 nonprofit agencyIn this Act,
			 the term qualified nonprofit agency means—
				(1)a
			 qualified nonprofit agency for people who are blind, as defined in
			 subsection (b); or
				(2)a
			 qualified nonprofit agency for people with other significant disabilities, as
			 defined in
			 subsection (c).
				(b)Qualified
			 nonprofit agency for people who are blind
				(1)In
			 generalIn this Act, the term qualified nonprofit agency
			 for people who are blind means a nonprofit agency for people who are
			 blind that—
					(A)meets the initial
			 qualification requirement under
			 paragraph (2) and maintains qualification
			 under
			 paragraph (3) where applicable;
					(B)provides
			 employment for people who are blind; and
					(C)complies with all
			 other regulations for qualified nonprofit agencies prescribed by the
			 Committee.
					(2)Initial
			 qualificationIn order to meet the initial qualification
			 requirement under this paragraph, a nonprofit agency for people who are blind
			 must submit a certification to the Committee through the central nonprofit
			 agency that includes the following assurances:
					(A)Such nonprofit agency is organized under
			 the laws of the United States or of a State.
					(B)Such nonprofit agency is operated in the
			 best interest of people who are blind.
					(C)The net income of such nonprofit agency
			 does not inure in whole or in part to the benefit of any shareholder or other
			 individual.
					(D)Such nonprofit agency uses sound
			 organizational and personnel assignment practices, including making
			 nondiscriminatory decisions to employ and advance in employment qualified
			 people who are blind.
					(E)Such nonprofit agency practices sound
			 fiscal management in accordance with generally accepted accounting
			 principles.
					(3)Maintenance of
			 qualificationIn order to
			 maintain qualification under this paragraph, a nonprofit agency for people who
			 are blind must meet each of the following requirements:
					(A)Maintain all
			 qualifications necessary for initial qualification.
					(B)Furnish products
			 and services in accordance with Federal Government contracts.
					(C)Comply with
			 applicable Federal procurement standards, compensation, employment, and
			 occupational health and safety standards, including procedures to encourage
			 filling of vacancies within the agency by promotion of qualified employees who
			 are blind.
					(D)Comply with
			 regulations prescribed by the Committee.
					(E)Make the records
			 of the nonprofit agency available for review and inspection by the Committee or
			 the designated central nonprofit agency.
					(F)Upon receipt of payment by the Federal
			 agency for products or services provided under contracts awarded to qualified
			 nonprofit agencies pursuant to this Act, pay to the central nonprofit agency a
			 fee not to exceed the fee ceiling established by the Committee.
					(G)Employ people who are blind for not less
			 than 75 percent of the employment hours required for products or services
			 provided under contracts awarded to qualified nonprofit agencies pursuant to
			 this Act, except as provided for under paragraph (4).
					(4)Waiver for
			 employment requirement
					(A)WaiverThe
			 Committee may waive the requirement under paragraph (3)(I) for a nonprofit
			 agency for people who are blind if the Committee determines that—
						(i)the
			 nonprofit agency employs people who are blind at a percentage less than 75
			 percent of the employment hours, but not less than 51 percent of the employment
			 hours; and
						(ii)the—
							(I)nonprofit agency
			 is temporarily unable to meet the 75 percent requirement due to an emergency or
			 extraordinary circumstance;
							(II)particular product or service is
			 significantly complex as to make it unlikely that the nonprofit agency can meet
			 the 75 percent employment hour requirement; or
							(III)nonprofit agency could employ a substantial
			 number of people who have the most significant productivity challenges at wages
			 at or above the applicable Federal or State minimum wage for the particular
			 product or service.
							(B)RegulationsThe Committee shall prescribe regulations
			 on the process and the factors that determine whether to exercise the waiver
			 authority under this paragraph.
					(5)ReportA qualified nonprofit agency for people who
			 are blind shall prepare and submit to the Committee, through the applicable
			 central nonprofit agency, a report by December 31 of each year that contains
			 the following:
					(A)The number of people who are blind that
			 provided products or services provided under contracts awarded to qualified
			 nonprofit agencies pursuant to this Act for the previous fiscal year.
					(B)The number of people who are blind that
			 received training, technical assistance, or other employment services
			 facilitated by the agency pursuant to this Act.
					(C)The number of
			 people who are blind who are in management positions or other positions within
			 the agency with decision-making authority as set forth in the Committee
			 regulations.
					(c)Qualified
			 nonprofit agency for people with other significant disabilities
				(1)In
			 generalIn this Act, the term
			 qualified nonprofit agency for people with other significant
			 disabilities means a nonprofit agency for people with other significant
			 disabilities that—
					(A)meets the initial qualification requirement
			 under
			 paragraph (2) and maintains qualification
			 under
			 paragraph (3) where applicable;
					(B)provides
			 employment for people with other significant disabilities;
					(C)may provide
			 employment for people who are blind; and
					(D)complies with all
			 other regulations for qualified nonprofit agencies prescribed by the
			 Committee.
					(2)Initial
			 qualificationIn order to meet the initial qualification
			 requirement under this paragraph, a nonprofit agency for people with other
			 significant disabilities must submit a certification to the Committee through
			 the central nonprofit agency that includes the following assurances:
					(A)Such nonprofit agency is organized under
			 the laws of the United States or of a State.
					(B)Such nonprofit agency is operated in the
			 best interest of people with other significant disabilities.
					(C)The net income of such nonprofit agency
			 does not inure in whole or in part to the benefit of any shareholder or other
			 individual.
					(D)Such nonprofit agency uses sound
			 organizational and personnel assignment practices, including making
			 nondiscriminatory decisions to employ and advance in employment qualified
			 people with other significant disabilities.
					(E)Such nonprofit agency practices sound
			 fiscal management in accordance with generally accepted accounting
			 principles.
					(3)Maintenance of
			 qualificationIn order to
			 maintain qualification under this paragraph, a nonprofit agency for people with
			 other significant disabilities must meet each of the following
			 requirements:
					(A)Maintain all
			 qualifications necessary for initial qualification.
					(B)Furnish products
			 and services in accordance with Federal Government contracts.
					(C)Comply with
			 applicable Federal procurement standards, compensation, employment, and
			 occupational health and safety standards, including procedures to encourage
			 filling of vacancies within the agency by promotion of qualified people with
			 other significant disabilities.
					(D)Comply with
			 regulations prescribed by the Committee.
					(E)Make the records
			 of the nonprofit agency available for review and inspection by the Committee or
			 the designated central nonprofit agency.
					(F)Upon receipt of
			 payment by the Federal agency for products or services provided under contracts
			 awarded to qualified nonprofit agencies pursuant to this Act, pay to the
			 central nonprofit agency a fee not to exceed the fee ceiling established by the
			 Committee.
					(G)Employ people with other significant
			 disabilities for not less than 75 percent of the employment hours required for
			 products or services provided under contracts awarded to qualified nonprofit
			 agencies pursuant to this Act, except as provided for under paragraph
			 (4).
					(4)Waiver for
			 employment requirement
					(A)WaiverThe
			 Committee may waive the requirement under paragraph (3)(I) for a nonprofit
			 agency for people with other significant disabilities if the Committee
			 determines that—
						(i)the
			 nonprofit agency employs people with other significant disabilities at a
			 percentage less than 75 percent of the employment hours, but not less than 51
			 percent of the employment hours; and
						(ii)the—
							(I)nonprofit agency
			 is temporarily unable to meet the 75 percent requirement due to an emergency or
			 extraordinary circumstance;
							(II)particular product or service is
			 significantly complex as to make it unlikely that the nonprofit agency can meet
			 the 75 percent employment hour requirement; or
							(III)nonprofit agency could employ a substantial
			 number of people who have the most significant productivity challenges at wages
			 at or above the applicable Federal or State minimum wage for the particular
			 product or service.
							(B)RegulationsThe Committee shall prescribe regulations
			 on the process and the factors that determine whether to exercise the waiver
			 authority under this paragraph.
					(5)ReportA qualified nonprofit agency for people
			 with other significant disabilities shall prepare and submit, through the
			 applicable central nonprofit agency, to the Committee a report by December 31
			 of each year that contains the following:
					(A)The number of people with other significant
			 disabilities that provided products or services provided under contracts
			 awarded to qualified nonprofit agencies pursuant to this Act for the previous
			 year.
					(B)The number of people with other significant
			 disabilities that received training, technical assistance, or other employment
			 services facilitated by the agency pursuant to this Act.
					(C)The number of people with other significant
			 disabilities who are in management positions or other positions within the
			 agency with decision-making authority as set forth in the Committee
			 regulations.
					6.AuditThe Comptroller General of the United
			 States, or a duly authorized representative, shall have access, for the purpose
			 of audit and examination, to any books, documents, papers, and other records of
			 the Committee and of each central nonprofit agency designated by the Committee
			 under this Act. This section shall also apply to any qualified nonprofit agency
			 for people who are blind and any such agency for people with other significant
			 disabilities that have sold products or services under this Act but only with
			 respect to the books, documents, papers, and other records of such agency which
			 relate to its activities in a fiscal year in which a sale was made under this
			 Act.
		7.Establishment of
			 Inspector General for Committee for Purchase From People Who Are Blind or
			 People With Other Significant Disabilities
			(a)EstablishmentSection 8G(a)(2) of the Inspector General
			 Act of 1978 (5 U.S.C. App.) is amended by adding after the Board for
			 International Broadcasting, the following: Committee for
			 Purchase From People Who Are Blind or People With Other Significant
			 Disabilities,.
			(b)AppointmentThe Chairman of the Committee shall appoint
			 an Inspector General for the Committee not later than one year after the date
			 of the enactment of this Act.
			(c)Authority To
			 investigate Federal agency complianceThe Inspector General of the Committee for
			 Purchase From People Who Are Blind or People With Other Significant
			 Disabilities, in consultation with other inspectors general, may investigate
			 Federal agency compliance with this Act.
			8.Panel on the
			 Committee and Federal procurement
			(a)EstablishmentThe
			 Chairman of the Committee shall establish a panel to be known as the
			 Panel on the Committee for Purchase From People Who Are Blind or People
			 With Other Significant Disabilities and Federal Procurement (in this
			 section referred to as the Panel).
			(b)CompositionThe
			 Panel shall be composed of representatives as follows:
				(1)A representative of the Committee appointed
			 by the Chairman, who shall be Co-Chairman of the Panel.
				(2)The Under
			 Secretary of Defense for Acquisition, Technology, and Logistics, who shall
			 serve as Co-Chairman of the Panel.
				(3)A
			 representative of the Office for Federal Procurement Policy.
				(4)The chief acquisition officer of the
			 Department of Veterans Affairs.
				(5)The chief acquisition officer of the
			 Department of Homeland Security.
				(6)The chief acquisition officer of the
			 Department of the Interior.
				(7)The chief acquisition officer of the
			 General Services Administration.
				(8)The chief acquisition officer of the
			 National Aeronautics and Space Administration.
				(9)The chief acquisition officer of the
			 Department of Agriculture.
				(10)Such other representatives as the Chairman
			 of the Committee determines is appropriate.
				(c)Duties of the
			 PanelThe duties of the Panel shall be to—
				(1)complete any
			 matters assigned by the Chairman of the Committee;
				(2)review the actions taken by the Committee
			 with regard to the procurement requirement under section 3 of this Act, review
			 Federal agency compliance with such requirement, and recommend, if necessary,
			 legislation, regulations, policy, or infrastructure to increase employment of
			 people who are blind or people with other significant disabilities through such
			 requirement;
				(3)review progress
			 made by the Committee and Federal agencies to increase employment for United
			 States citizens who are people who are blind or people with other significant
			 disabilities through the requirement under section 3;
				(4)recommend changes
			 to the procurement practices of Federal agencies through proposed legislation,
			 regulations, policy, and infrastructure that will increase employment of people
			 who are blind or people with other significant disabilities; and
				(5)recommend
			 education and awareness of procurement officials regarding the requirement
			 under section 3.
				(d)MeetingsThe
			 Panel shall meet as determined necessary by the Chairmen of the Panel, but not
			 less than once every month.
			(e)ReportNot later than 6 months after the date of
			 the enactment of this Act, the Panel shall prepare and submit to the Chairman
			 of the Committee and the Congress a report on the activities of the Panel,
			 including a summary of the findings and recommendations of the Panel for the
			 fiscal year covered by the report.
			(f)TerminationThe
			 Panel shall terminate on the date on which the report is submitted pursuant to
			 subsection (e).
			9.DefinitionsIn this Act:
			(1)Central
			 nonprofit agencyThe term central nonprofit agency
			 means a central nonprofit agency designated under
			 section 4(d).
			(2)Employment
			 hoursThe term employment hours includes all work
			 required for preparation, processing, packing, and distribution of a product,
			 or work directly relating to the performance of a service, and may include
			 employment hours for supervision, administration, inspection, shipping, or
			 other directly allocable services, only when the individual whose direct
			 employment hours of supervision, administration, inspection, shipping, or other
			 directly allocable services being counted, meets the definition of
			 people who are blind or people with other significant
			 disabilities.
			(3)Federal
			 GovernmentThe term Federal Government includes any
			 entity of the legislative branch or the judicial branch, any executive agency
			 or military department (as such agency and department are respectively defined
			 by sections 102 and 105 of title 5, United States Code), the United States
			 Postal Service, and any nonappropriated fund instrumentality under the
			 jurisdiction of the Armed Forces.
			(4)Major life
			 activityThe term major life activity includes
			 mobility, communication, self-care, self-direction, work tolerance, or work
			 skills.
			(5)People who are
			 blindThe term people who are blind means an
			 individual or class of individuals whose central visual acuity does not exceed
			 20/200 in the better eye with correcting lenses or whose visual acuity, if
			 better than 20/200, is accompanied by a limit to the field of vision in the
			 better eye to such a degree that its widest diameter subtends an angle of no
			 greater than 20 degrees.
			(6)People with
			 other significant disabilitiesThe term people with other
			 significant disabilities means an individual or class of individuals
			 with a physical or mental impairment or combination of impairments, other than
			 people who are blind, for whom competitive employment has not occurred or
			 currently is not occurring as demonstrated by—
				(A)a work function
			 barrier or employment activity limitation, including the need for services or
			 support on an ongoing basis, or on a recurrent basis to the degree that
			 manifestation of the impairment is episodic, over an extended period of time;
			 and
				(B)substantial
			 limitation of two or more major life activities.
				(7)Qualified
			 nonprofit agencyThe term qualified nonprofit agency
			 has the meaning given that term in
			 section 5.
			(8)Simplified
			 acquisition thresholdThe term simplified acquisition
			 threshold has the meaning given that term in section 4 of the Office of
			 Federal Procurement Policy Act (41 U.S.C. 403).
			(9)StateThe
			 term State means each of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands,
			 Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, the
			 Trust Territory of the Pacific Islands, and any other territory or possession
			 of the United States.
			10.Sense of
			 CongressIt is the sense of
			 Congress that the term people with other significant disabilities
			 maintains (neither expands nor narrows) eligibility under this Act for
			 other severely handicapped and severely handicapped
			 individuals, as such terms are defined in the Javits-Wagner-O’Day Act
			 (41 U.S.C. 46 et seq.), as in existence before the date of the enactment of
			 this Act.
		11.Committee for
			 Purchase Fund
			(a)Establishment of
			 fundThere is established in
			 the Treasury of the United States a separate account for the deposit of fees
			 under this Act to be known as the Committee for Purchase Fund.
			(b)Assessment and
			 collection of Committee feesThe Committee shall assess and
			 collect each year, in accordance with this section, fees from each central
			 nonprofit agency for an amount as needed that is not more than 5 percent of the
			 fees collected by such central nonprofit agency from qualified nonprofit
			 agencies.
			(c)DepositThe Secretary shall deposit any fees
			 collected pursuant to
			 subsection (b) into the Committee for
			 Purchase Fund established by
			 subsection (a).
			(d)Use of
			 funds
				(1)In
			 generalAmounts in the
			 Committee for Purchase Fund shall be immediately available to the Committee,
			 and shall remain available until expended, for—
					(A)the payment of
			 employees for oversight and compliance purposes; and
					(B)to provide for
			 the Inspector General established pursuant to section
			 7.
					(2)Fees not
			 government fundsFunds
			 obtained by, transferred to, or credited to the Committee for Purchase Fund
			 shall not be construed to be Government funds or appropriated monies.
				(3)Amounts not
			 subject to apportionmentNotwithstanding any other provision of law,
			 amounts in the Committee for Purchase Fund shall not be subject to
			 apportionment for purposes of chapter 15 of title 31, United States Code, or
			 under any other authority, or for any other purpose.
				(e)RegulationsNot
			 later than 9 months after the date of the enactment of this Act, the Committee
			 shall prescribe regulations governing the collection and payment of fees
			 pursuant to this section.
			12.Conforming
			 repealThe Javits-Wagner-O’Day
			 Act (41 U.S.C. 46 et seq.) is repealed.
		
